Citation Nr: 0636455	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  98-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of zero percent from March 1, 1996 and in excess of 20 
percent from November 29, 1999 for the service-connected 
post-operative hypertrophic left Achilles tendon.  

2.  Entitlement to an initial disability evaluation in excess 
of zero percent from March 1, 1996 and in excess of 10 
percent from November 29, 1999 the service-connected 
degenerative joint disease of the right knee.  

3.  Entitlement to an initial disability evaluation in excess 
of zero percent from March 1, 1996 and in excess of 10 
percent from November 29, 1999 for the service-connected 
degenerative joint disease of the left knee.  

4.  Entitlement to an initial disability evaluation in excess 
of zero percent for the service-connected scar secondary to 
cyst removal from the posterior.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active duty from May 1975 to April 1978 and 
from January 1979 to February 1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that by way of correspondence dated September 
1999, the veteran withdrew his request for a personal hearing 
at the RO and withdrew his claims for entitlement to an 
increased rating for service-connected hypertension, service- 
connected residuals of post operative detached retina of the 
left eye, service-connected fracture of the right hand, 
service-connected broken jaw and service-connected right 
ankle sprain. 

In September 2004, this matter was remanded to the RO for 
additional development. 




FINDINGS OF FACT

1.  From March 1, 1996 to November 28, 1999, the service-
connected post-operative hypertrophic left Achilles tendon 
was principally manifested by complaints of occasional 
swelling and limitation of dorsiflexion of the left ankle to 
7.5 degrees.  

2.  From November 29, 1999, the service-connected post-
operative hypertrophic left Achilles tendon is manifested by 
complaints of occasional weakness, pain, and swelling in the 
left ankle with objective findings of dorsiflexion from 10 
degrees to full dorsiflexion, planter flexion from 20 degrees 
to full plantar flexion, and a hypertrophic Achilles tendon, 
without evidence of ankylosis.  

3.  From March 1, 1996 thru November 28, 1999, the service-
connected right knee disability was manifested by complaints 
of pain and soreness with standing and objective findings of 
mild retropatellar crepitus, with no evidence of instability, 
effusion, swelling, or weakness of the knee joint.   

4.  From November 29, 1999, the service-connected 
degenerative joint disease of the right knee is principally 
manifested by complaints of pain with objective findings of 
pain at the extremes of motion, crepitance with motion, 
limitation of flexion to 105 degrees, limitation of extension 
to 10 degrees, and X-ray evidence of degenerative joint 
disease without objective evidence of instability or 
subluxation, lack of endurance, fatigability, swelling, or 
dislocation.     

5.  From March 1, 1996 thru November 28, 1999, the service-
connected left knee disability was manifested by complaints 
of pain and soreness with standing and objective findings of 
mild retropatellar crepitus, with no evidence of instability, 
effusion, swelling, or weakness of the knee joint.

6.  From November 29, 1999, the service-connected 
degenerative joint disease of the left knee is principally 
manifested by complaints of pain with objective findings of 
pain at the extremes of motion, crepitance with motion, 
limitation of flexion to 135 degrees, and X-ray evidence of 
degenerative joint disease without objective evidence of 
instability or subluxation, lack of endurance, fatigability, 
swelling or dislocation.     

7.  The service-connected scar secondary to cyst removal from 
the posterior is 2 centimeters in size and is well-healed, 
superficial, and nontender with normal texture and color; the 
scar is not unstable or deep, and it is not manifested by 
pain on objection demonstration, ulceration, keloid 
formation, adherence to underlying soft tissue, depression, 
elevation, inflammation, limitation of motion of the part 
affected, or limitation of function of the part affected.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability 
evaluation from March 1, 1996 thru November 28, 1999 for the 
service-connected post-operative hypertrophic left Achilles 
tendon have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271 
(2006). 

2.  From November 29, 1999, the criteria for an initial 
disability evaluation in excess of 20 percent for the 
service-connected post-operative hypertrophic left Achilles 
tendon have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271 
(2006). 

3.  From March 1, 1996 thru November 28, 1999, the criteria 
for an initial disability evaluation in excess of zero 
percent for the service-connected right knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (2006). 

4.  The criteria for an initial disability evaluation in 
excess of 10 percent from November 29, 1999 for the service-
connected degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260 (2006). 

5.  From March 1, 1996 thru November 28, 1999, the criteria 
for an initial disability evaluation in excess of zero 
percent for the service-connected left knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (2006). 

6.  The criteria for an initial disability evaluation in 
excess of 10 percent from November 29, 1999 for the service-
connected degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2006). 

8.  Prior to and from August 30, 2002, the criteria for an 
initial disability evaluation in excess of zero percent for 
the service-connected scar secondary to cyst removal from the 
posterior have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (in 
effect prior to August 30, 2002); Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in September 2003, October 
2004, and March 2005.  The letters notified the veteran of 
what information and evidence must be submitted to 
substantiate the claims for higher ratings, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to the claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in September 2003, October 2004, and March 2005.  After the 
VCAA notice was provided, the veteran had over one year to 
respond to the notice and submit additional evidence in 
support of his claims.  The claims were readjudicated in 
August 2006.  The Board points out that the veteran has not 
alleged any prejudice.  The Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the claims for higher ratings, elements (1), (2) 
and (3) (veteran status, current existence of a disability 
and relationship of such disability to the veteran's service) 
are not at issue.  As to element (4), degree of disability, 
the veteran has been notified of the rating criteria.  The 
veteran was not notified as to element (5), effective date.  
The Board notes that whatever effective date is assigned by 
the RO is an appealable issue.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.    

The Board finds that the duty to assist has been met.  All 
available service medical records were obtained.  The veteran 
did not identify any treatment records.  The veteran was 
afforded VA examinations in June 1996, November 1999, and 
April 2005 in order to evaluate the nature and severity of 
the service-connected disabilities.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an initial disability evaluation in 
excess of zero percent from March 1, 1996 and in excess of 20 
percent from November 29, 1999 for the service-connected 
post-operative hypertrophic left Achilles tendon.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

Under Diagnostic Code 5024, tenosynovitis, rate the disease 
on limitation of motion of affected parts.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.   

Under Diagnostic Code 5271, ankle, limited motion, marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271. 

Under Diagnostic Code 5270, ankylosis of the ankle, a 20 
percent evaluation is assigned for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  A 30 percent rating is 
warranted for ankylosis of the ankle in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees.  A 40 percent rating is warranted for ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

From March 1, 1996 thru November 28, 1999, the RO rated the 
service-connected postoperative hypertrophic left Achilles 
tendon under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5271, 
and assigned a zero percent rating.  From November 29, 1999, 
the RO assigned a 20 percent rating to the left Achilles 
tendon disability under Diagnostic Codes 5024-5271.    

The Board finds that the medical evidence supports the 
assignment of a 10 percent rating for the service-connected 
postoperative hypertrophic left Achilles tendon under 
Diagnostic Codes 5024-5271 from March 1, 1996 thru November 
28, 1999.  The competent evidence for this time period shows 
that there was limitation of dorsiflexion to 7.5 degrees.  
The June 1996 VA examination report indicates that there was 
limitation of dorsiflexion of the left ankle to 7.5 degrees.  
The examiner noted that this was very minimal.  Plantar 
flexion was good and full without problems.  There was no 
tethering of the Achilles tendon repair.  The examiner noted 
that the Achilles tendon repair had remarkably good results 
and no major residual was observed.    

Under Diagnostic Code 5271, for moderate limitation of motion 
of an ankle, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Normal ankle joint motion is 
from 0 to 20 degrees of dorsiflexion.  38 C.F.R. § 4.71a, 
Plate II.  The Board finds that limitation of dorsiflexion to 
7.5 degrees more closely approximates moderate limitation of 
motion.  Based upon the findings of limitation of 
dorsiflexion of the left ankle to 7.5 degrees, a 10 percent 
rating is warranted for the postoperative hypertrophic left 
Achilles tendon under 38 C.F.R. § 4.71a, Diagnostic Codes 
5024-5271 from March 1, 1996 to November 28, 1999.  

The Board finds that the service-connected postoperative 
hypertrophic left Achilles tendon does not warrant a rating 
in excess of 10 percent from March 1, 1996 thru November 28, 
1999.  In the Board's judgment, the competent evidence is not 
representative of a marked limitation of motion as required 
for a rating in excess of 10 percent under Diagnostic Code 
5271.  The June 1996 VA examination report indicates that the 
veteran had no major residuals from the Achilles tendon 
surgery.  There is no limitation of plantar flexion and no 
more than moderate limitation of dorsiflexion.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for the service-
connected postoperative hypertrophic left Achilles tendon 
from March 1, 1996 thru November 28, 1999.  

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca, supra.  In this case, 
the June 1996 VA examination report indicates that the 
veteran had excellent postoperative result and no major 
residuals from the Achilles tendon repair on the left.  The 
examiner noted that the veteran could toe/heel walk perfectly 
well.  The veteran only had complaints of occasional swelling 
when standing for a long time.  The April 2005 VA examination 
report indicates that the veteran had no pain, stiffness, 
fatigability, or lack of endurance due to the surgical repair 
of the left Achilles tendon.  The veteran had no flare-ups or 
any limitation of motion of limitation of function due to the 
surgical repair.  There was no effect on the veteran's usual 
occupation or usual daily activities.  Based on the objective 
medical evidence of record, there is no basis for the 
assignment of additional disability due to pain, weakness, 
fatigability, weakness, or incoordination, and the Board 
finds that the assignment of additional disability pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board had considered the other diagnostic codes pertinent 
to rating an ankle disability.  A rating in excess of 10 
percent is not warranted under Diagnostic Code 5270, 
ankylosis of the ankle.  There is no medical evidence of 
ankylosis of the left ankle due to the postoperative 
hypertrophic left Achilles tendon.   

In summary, from March 1, 1996 thru November 28, 1999, a 10 
percent initial disability evaluation but no higher is 
warranted for the service-connected postoperative 
hypertrophic left Achilles tendon from March 1, 1996 to 
November 28, 1999, for the reasons and bases described above.  

From November 29, 1999, the RO assigned a 20 percent 
evaluation to the service-connected postoperative 
hypertrophic left Achilles tendon under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024 and 5271.  Under Diagnostic Code 5271, 
a 20 percent rating is the maximum rating available.  

Where, as here, the veteran is already receiving the maximum 
disability rating for limitation of motion (under Diagnostic 
Code 5271), consideration of the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not required.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle disability is Diagnostic Code 5270.  
As noted above, under Diagnostic Code 5270, a 30 percent 
rating is warranted with ankylosis between 30 degrees and 40 
degrees in plantar flexion or between 0 degrees to 10 degrees 
in dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  
There is no evidence of ankylosis of the left ankle. The 
November 1999 VA examination report indicates that there was 
no ankylosis.  Therefore, a rating in excess of 20 percent is 
not warranted under Diagnostic Code 5271. 

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial 10 percent disability 
evaluation but no higher is warranted for the service-
connected postoperative hypertrophic left Achilles tendon 
from March 1, 1996 to November 28, 1999.  The claim is 
granted to that extent.  The Board concludes that a 
disability evaluation in excess of 20 percent is not 
warranted for the service-connected postoperative 
hypertrophic left Achilles tendon from November 29, 1999.  
The preponderance of the evidence is against the claim for a 
disability evaluation in excess of 20 percent for the 
service-connected postoperative hypertrophic left Achilles 
tendon from November 29, 1999, and the claim is denied to 
that extent.  

III.  Entitlement to an initial disability evaluation in 
excess of zero percent from March 1, 1996 and in excess of 20 
percent from November 29, 1999 for the service-connected 
degenerative joint disease of the right knee and degenerative 
joint disease of the left knee

Legal Criteria

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

Under Diagnostic Code 5257, other impairment of the knee, a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Analysis

Degenerative joint disease of the right knee 

From March 1, 1996 thru November 28, 1999, the RO has rated 
the veteran's right knee disability, formerly characterized 
as chondromalacia, by analogy, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258, dislocated, semilunar cartilage, and 
assigned a zero percent rating.  See 38 C.F.R. § 4.20.   

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of an initial rating in excess of zero percent 
under Diagnostic Code 5258.  The medical evidence of record 
does not establish that there is dislocated cartilage in the 
knee.  There is no evidence of frequent episodes of locking 
and effusion in the right knee joint.  The June 1996 VA 
examination report indicates that the veteran reported having 
soreness and pain in the right knee when standing.  There 
were no objective findings of effusion, deformity, or 
swelling.  There was evidence of mild retropatellar crepitus.  
There was no joint line tenderness or obvious weakness.  The 
examiner noted that it was an essentially normal examination 
of the right knee.  Thus, the Board concludes that a rating 
in excess of zero percent is not warranted under Diagnostic 
Code 5258, since the evidence of record for the time period 
of March 1, 1996 thru November 28, 1999 shows that the right 
knee was essentially normal.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.     

The Board had considered the other diagnostic codes pertinent 
to rating a knee disability.  In applying the law to the 
existing facts, the Board finds that a disability evaluation 
in excess of zero percent is not warranted for the right knee 
disability under the provisions of Diagnostic Code 5257 from 
March 1, 1996 thru November 28, 1999.  The medical evidence 
of record establishes that the right knee is stable.  The 
June 1996 VA examination report indicates that the knee was 
stable with no obvious weakness.  It was essentially a normal 
examination of the knee.  Based upon these findings, the 
Board concludes that an initial disability evaluation in 
excess of zero percent for the right knee disability is not 
warranted under Diagnostic Code 5257 from March 1, 1996 thru 
November 28, 1999 since there is no evidence of slight 
instability or subluxation of the right knee.    

The Board finds that a disability evaluation in excess of 
zero percent under Diagnostic Codes 5260 or 5261, pertaining 
to limitation of motion of the knee, is not warranted from 
March 1, 1996 thru November 28, 1999.  There is no evidence 
of limitation of motion of the right knee for the time period 
in question.  Thus, a compensable disability evaluation under 
Diagnostic Codes 5260 or 5261 is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.   

The Board has considered whether a compensable rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  As noted above, there is no evidence of limitation of 
motion of the right knee for the time period in question.  
Examination of the knee in June 1996 was essentially normal.  
There was no effusion, deformity, swelling, or weakness of 
the right knee upon examination.  Based on the objective 
medical evidence of record, there is no basis for the 
assignment of additional disability due to pain, weakness, 
fatigability, weakness, or incoordination, and the Board 
finds that the assignment of additional disability pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

Diagnostic Code 5003, degenerative arthritis, is not for 
application since there are no X-ray findings of arthritis 
until the November 29, 1999 X-ray examination.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Furthermore, VAOPGCPREC 23-97 
and VAOPGCPREC 9-98 are not for application for the time 
period of March 1, 1996 to November 28, 1999, since there are 
no findings of arthritis of the right knee with limitation of 
motion in addition to instability.  The June 1996 VA 
examination report indicates that the knee was stable.  As 
noted above, there is no evidence of arthritis or limitation 
of motion of the right knee at that time.  

In summary, from March 1, 1996 thru November 28, 1999, an 
initial disability evaluation in excess of zero percent is 
not warranted for the service-connected right knee 
disability, for the reasons and bases described above.  

From November 29, 1999, the RO characterized the service-
connected right knee disability as degenerative joint disease 
of the right knee and assigned a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260 based upon 
the findings of X-ray evidence of degenerative joint disease 
and the findings of pain at the extreme of flexion and 
extension.     

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the right knee disability under Diagnostic Code 
5260.  The medical evidence demonstrates that upon VA 
examination in November 1999, the veteran had full range of 
motion with pain at the extremes of flexion and extension.  
Upon examination in April 2005, the veteran had flexion of 
the right knee to 105 degrees.  In order for a disability 
evaluation in excess of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 30 degrees 
or less.  Thus, the Board concludes that a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The Board notes that the April 2005 VA examination report 
indicates that extension of the right knee was limited to 10 
degrees.  Under Diagnostic Code 5261, a 10 percent disability 
evaluation is warranted for extension limited to 10 degrees.  
However, the Board is unable to find that a separate 
compensable rating for limitation of flexion is warranted 
pursuant to VAOPGCPREC 9-98, VAOPGCPREC 9-2004.  The Board 
views those General Counsel opinions as providing for 
separate ratings for limitation of flexion and limitation of 
extension when each meets the criteria for compensable 
ratings under Codes 5260 and 5261.  In this case, there is no 
evidence that there is also limitation of flexion to 45 
degrees so as to warrant a 10 percent rating under Code 5260.  
In other words, the veteran has been rated 10 percent 
pursuant to Codes 5010-5260 for symptomatic limitation of 
motion which would otherwise be noncompensable under Codes 
5260 and 5261.  The criteria for a 10 percent rating under 
Code 5261 have now been met, but an additional 10 percent 
rating is not warranted because there is no limitation of 
flexion which is compensable under Code 5260 (without 
application of Codes 5003-5010). 

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

There is no evidence of additional limitation of flexion or 
extension of the right knee due to pain.  The VA examiners, 
when measuring range of motion of the right knee, considered 
pain and the examiners noted in the reports when pain began.  
The examiners noted that the pain began at the extremes of 
extension and flexion.  In this respect, the veteran's 
current disability ratings take into consideration and 
incorporates any additional functional loss due to pain.  The 
right knee degenerative joint disease has not been shown to 
produce impairment of extension or flexion that would warrant 
ratings higher than 10 percent.  See DeLuca; supra.  

There is no evidence of additional limitation of flexion or 
extension of the right knee due to weakness, fatigability, 
incoordination, or lack of endurance.  The November 1999 VA 
examination report indicates that there was no evidence of 
swelling of the right knee.  There was evidence of pain at 
the extreme of motion but no objective evidence of painful 
motion.  The April 2005 VA examination report indicates that 
examination revealed no evidence of heat, instability, 
locking, fatigability, or lack of endurance.  It was noted 
that the veteran reported having mild to moderate flare-ups 
of swelling and stiffness in the right knee.  The flare-ups 
occurred once a month to once every three months.  The 
examiner noted that there was some decrease in function in 
the right knee during the flare-ups, but the veteran usually 
continued his usual daily activities and occupation.  The 
examiner indicated that there was no additional loss of 
motion due to repetitive motion.  The Board finds that the 10 
percent evaluation assigned to the right knee contemplates 
the decrease in function of the right knee during occasional 
flare-ups.  See 38 C.F.R. § 4.1.  Based on the objective 
medical evidence of record, there is no basis for the 
assignment of additional disability due to pain, weakness, 
fatigability, weakness, or incoordination, and the Board 
finds that the assignment of additional disability pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

There is no evidence of ankylosis of the right knee.  
Therefore, Diagnostic Code 5256 is not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256.  A rating in excess 
of 10 percent is not warranted for degenerative joint disease 
of the right knee under 5257.  The medical evidence indicates 
that there is no objective evidence of subluxation or 
instability of the right knee.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  There is no evidence of semilunar, dislocated 
cartilage with frequent episodes of pain, locking or 
effusion.  Thus, Diagnostic Code 5258 is not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

A separate 10 percent evaluation is not warranted for the 
right knee disability under VAOPGCPREC 23-97 for instability, 
in addition to the 10 percent evaluation assigned under 
Diagnostic Codes 5010-5003.  As noted above, the medical 
evidence of record shows that there were no findings of 
instability in the right knee upon VA examinations in 1999 
and 2005.  Thus, the veteran does not have any ratable 
manifestation of instability of the right knee disability in 
addition to the degenerative joint disease.  

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability evaluation in 
excess of zero percent from March 1, 1996 thru November 28, 
1999 is not warranted, and a disability evaluation in excess 
of 10 percent is not warranted for the service connected 
degenerative arthritis of the right knee from November 29, 
1999. 



Degenerative joint disease of the left knee

From March 1, 1996 thru November 28, 1999, the RO has rated 
the veteran's left knee disability, formerly characterized as 
chondromalacia, by analogy, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258, dislocated, semilunar cartilage, and 
assigned a zero percent rating.  See 38 C.F.R. § 4.20.   

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of an initial rating in excess of zero percent 
under Diagnostic Code 5258.  The medical evidence of record 
does not establish that there is dislocated cartilage in the 
knee.  There is no evidence of frequent episodes of locking 
and effusion in the left knee joint.  The June 1996 VA 
examination report indicates that the veteran reported having 
soreness and pain in the left knee when standing.  There were 
no objective findings of effusion, deformity, or swelling.  
There was evidence of mild retropatellar crepitus.  There was 
no joint line tenderness or obvious weakness.  The examiner 
noted that it was an essentially normal examination of the 
left knee.  Thus, the Board concludes that a rating in excess 
of zero percent is not warranted under Diagnostic Code 5258, 
since the evidence of record for the time period of March 1, 
1996 to November 28, 1999 shows that the left knee was 
essentially normal.  38 C.F.R. § 4.71a, Diagnostic Code 5258.     

The Board had considered the other diagnostic codes pertinent 
to rating a knee disability.  In applying the law to the 
existing facts, the Board finds that a disability evaluation 
in excess of zero percent is not warranted for the left knee 
disability under the provisions of Diagnostic Code 5257 from 
March 1, 1996 thru November 28, 1999.  The medical evidence 
of record establishes that the left knee is stable.  The June 
1996 VA examination report indicates that the veteran 
reported having soreness and pain in the knee when standing.  
Examination revealed mild retropatellar crepitus.  There was 
no evidence of swelling, effusion, or deformity.  The knee 
was stable with no obvious weakness.  It was essentially a 
normal examination of the knee.  The Board finds that a 
disability evaluation in excess of zero percent for the left 
knee disability is not warranted under Diagnostic Code 5257 
from March 1, 1996 thru November 28, 1999, since there is no 
evidence of slight instability or subluxation of the left 
knee.    

The Board finds that a disability evaluation in excess of 
zero percent under Diagnostic Codes 5260 or 5261, pertaining 
to limitation of motion of the knee, is not warranted from 
March 1, 1996 thru November 28, 1999.  There is no evidence 
of limitation of motion of the left knee for the time period 
in question.  Thus, a disability evaluation in excess of zero 
percent under Diagnostic Codes 5260 or 5261 is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.   

The Board has considered whether a compensable rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  As noted above, there is no evidence of limitation of 
motion of the left knee for the time period in question.  
Examination of the knee in June 1996 was essentially normal.  
There was no effusion, deformity, swelling, or weakness of 
the left knee upon examination.  Based on the objective 
medical evidence of record, there is no basis for the 
assignment of additional disability due to pain, weakness, 
fatigability, weakness, or incoordination, and the Board 
finds that the assignment of additional disability pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

Diagnostic Code 5003, degenerative arthritis, is not for 
application since there are no X-ray findings of arthritis of 
the left knee until the November 29, 1999 X-ray examination.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Furthermore, 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not for application 
for the time period of March 1, 1996 to November 28, 1999 
since there are no findings of arthritis of the left knee 
with limitation of motion in addition to instability.  The 
June 1996 VA examination report indicated that the knee was 
stable.  As noted above, there is no evidence of arthritis or 
limitation of motion of the left knee at that time.  

In summary, from March 1, 1996 thru November 28, 1999, an 
initial disability evaluation in excess of zero percent is 
not warranted for the service-connected left knee disability 
for the reasons and bases described above.  

From November 29, 1999, the RO characterized the left knee 
disability as degenerative joint disease of the left knee and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5260 based upon the findings of X-
ray evidence of degenerative joint disease and finding of 
pain at the extreme of flexion and extension.     

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the left knee disability under Diagnostic Code 
5260.  The medical evidence demonstrates that upon VA 
examination in November 1999, the veteran had full range of 
motion with pain at the extreme of flexion and extension.  
Upon examination in April 2005, the veteran had flexion of 
the left knee to 135 degrees.  In order for a disability 
evaluation in excess of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 30 degrees 
or less.  Thus, the Board concludes that a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

In order for a disability evaluation in excess of 10 percent 
to be assigned under Diagnostic Code 5261, extension of the 
knee must be limited to 15 degrees or more.  The medical 
evidence of record establishes that upon examination in 
November 1999, extension of the left knee was full with pain 
at the extreme of extension.  Upon VA examination in April 
2005, there was full extension of the left knee with no 
painful motion.  Thus, the Board concludes that a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

There is no evidence of additional limitation of flexion or 
extension of the left knee due to pain.  The VA examiners, 
when measuring range of motion of the left knee, considered 
pain and the examiners noted in the reports if and when pain 
began.  In the 1999 report, the examiner noted that the pain 
began at the extremes of extension and flexion.  Upon 
examination in 2005, the examiner noted that there was no 
painful motion of the left knee.  In this respect, the 
veteran's current 10 percent disability rating takes into 
consideration and incorporates any additional functional loss 
due to pain.  The left knee degenerative joint disease has 
not been shown to produce impairment of extension or flexion 
that would warrant a rating higher than 10 percent.  See 
DeLuca; supra.    

There is no evidence of additional limitation of flexion or 
extension of the left knee due to weakness, fatigability, 
incoordination, or lack of endurance.  The Board finds that 
the functional impairment described in the clinical evidence 
and by the veteran is indicative of no more than the 
impairment contemplated by the 10 percent rating under 
Diagnostic Code 5260.  The November 1999 VA examination 
report indicates that there was no evidence of swelling of 
the left knee.  There was evidence of pain at the extreme of 
motion but no objective evidence of painful motion.  The 
April 2005 VA examination report indicates that examination 
revealed no evidence of heat, instability, locking, 
fatigability, or lack of endurance.  It was noted that the 
veteran reported having mild to moderate flare-ups of 
swelling and stiffness in the left knee.  The flare-ups 
occurred once a month to once every three months.  The 
examiner noted that there was no decrease in function in the 
left knee during the flare-ups.  It was noted that during the 
flare-ups, the veteran may apply local heat, but he usually 
continued with his usual daily activities and occupation.  
The examiner indicated that there was no additional loss of 
motion due to repetitive motion.  Based on the objective 
medical evidence of record, there is no basis for the 
assignment of additional disability due to pain, weakness, 
fatigability, weakness, or incoordination, and the Board 
finds that the assignment of additional disability pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

There is no evidence of ankylosis of the left knee.  
Therefore, a higher rating under Diagnostic Code 5256 is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  A 
rating in excess of 10 percent is not warranted for 
degenerative joint disease of the left knee under 5257.  The 
medical evidence indicates that there is no objective 
evidence of subluxation or instability of the left knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  There is no 
evidence of semilunar, dislocated cartilage with frequent 
episodes of pain, locking or effusion.  Thus, a higher rating 
under Diagnostic Code 5258 is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  

A separate 10 percent evaluation is not warranted for the 
left knee disability under VAOPGCPREC 23-97 for instability, 
in addition to the 10 percent evaluation assigned under 
Diagnostic Codes 5010-5003.  The medical evidence of record 
shows that there were no findings of instability in the left 
knee upon VA examinations in 1999 and 2005.  Thus, the 
veteran does not have any ratable manifestation of 
instability of the left knee disability in addition to the 
painful motion.  A separate 10 percent evaluation is not 
warranted under VAOPGCPREC 9-2004 for the limitation of 
extension due to the arthritis of the left knee.  The 1999 
and 2005 VA examination reports indicate that extension of 
the left knee was full.  

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability evaluation in 
excess of zero percent from March 1, 1996 thru November 28, 
1999 is not warranted for the left knee disability, and a 
disability evaluation in excess of 10 percent is not 
warranted for the service-connected degenerative arthritis of 
the left knee from November 29, 1999.  The preponderance of 
the evidence is against the claim, and the claim is denied.  

IV.  Entitlement to an initial disability evaluation in 
excess of zero percent for the service-connected scar 
secondary to cyst removal from the posterior.  

Legal Criteria

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002). 

Before August 30, 2002, the rating schedule read as follows:

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

From August 30, 2002, the rating schedule reads as follows:

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  A deep scar 
is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. 

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Analysis

From March 1, 1996, the RO assigned a zero percent evaluation 
to the scar secondary to removal of a cyst on the posterior 
under 38 C.F.R. § 4.71a, Diagnostic Code 7805.  

As noted above, the applicable rating criteria for the skin 
were amended effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  Since the change in the rating 
criteria occurred during the pendency of the appeal, the 
Board will apply the former rating criteria prior to and from 
August 30, 2002 and apply the revised criteria from August 
30, 2002.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 
(2003); VAOPGCPREC 3-2000. 

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for an initial rating in 
excess of zero percent for the service-connected scar 
secondary to removal of a cyst on the posterior under the 
former rating criteria for rating skin disorders in effect 
prior to August 30, 2002.  

The medical evidence of record shows that the scar secondary 
to removal of a cyst on the posterior is 2 centimeters in 
size and is located over the left side of the anal area, 
about 1/2 inch from the anus.  The scar is well-healed and 
nontender. The scar does not cause any pain.     

A 10 percent disability evaluation is not warranted under 
Diagnostic Codes 7803 or 7804, since the examination findings 
show that the scar does not cause ulceration, tenderness, or 
pain upon objective demonstration.   

A 10 percent rating under the former provisions of Diagnostic 
Code 7805, other scars, rated on limitation of function of 
the part affected, is not warranted.  The VA examinations in 
1999 and 2005 found that the scar did not cause limitation of 
motion or limitation of function of the part affected.  The 
November 1999 VA examination report indicates that the scar 
did not cause limitation of function.  The April 2005 VA 
examination report indicates that the scar did not cause any 
limitation of motion or function and the scar was non-
dysfunctional and asymptomatic.  The Board notes that upon VA 
examination, the veteran reported that occasionally, the scar 
feels swollen, painful, or hard.  The examiners noted these 
complaints in the reports and concluded that the scar did not 
cause any limitation of motion or function.  

Thus, an initial disability evaluation in excess of zero 
percent is not warranted for the scar secondary to removal of 
a cyst on the posterior under the former provisions of the 
rating criteria for skin disorders.  
  
An initial disability evaluation in excess of zero percent is 
not warranted for the scar secondary to removal of a cyst on 
the posterior under the revised provisions of the rating 
criteria for skin disorders.  
  
The Board finds that a disability evaluation in excess of 
zero percent is not warranted under Diagnostic Code 7801, 
scars other than the head, face or neck that are deep or that 
cause limitation of motion.  The service-connected scar is 2 
centimeters; it is not 39 square centimeters or greater in 
size.  The VA examination reports dated in 1999 and 2005 
indicate that the scar is not adhered to underlying soft 
tissue.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.   

An initial disability evaluation in excess of zero percent is 
not warranted under Diagnostic Code 7802.  The medical 
evidence shows that while the scar is superficial, it is not 
929 centimeters or greater in size.  The scar is 2 
centimeters in size.  See 38 C.F.R. § 4.118, Diagnostic Code 
7802.  

An initial disability evaluation in excess of zero percent is 
not warranted under Diagnostic Code 7803.  The medical 
evidence shows that while the scar is superficial, it is not 
unstable.  The April 2005 VA examination report indicates 
that the scar was not unstable.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803.  

An initial disability evaluation in excess of zero percent is 
not warranted under Diagnostic Code 7804.  The medical 
evidence shows that while the scar is superficial, it is not 
painful.  The April 2005 VA examination report indicates that 
the scar was not painful.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

The Board has also considered Diagnostic Code 7805.  The 
revised provisions of Diagnostic Code 7805 are the same as 
the former provisions.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (in effect prior to and after August 30, 2002).  An 
initial rating in excess of zero percent is not warranted 
under Diagnostic Code 7805 for the same reasons as discussed 
above.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that an 
initial zero percent disability evaluation is warranted for 
the service-connected scar secondary to removal of a cyst on 
the posterior since March 1, 1996, the date after the date of 
separation from service.  There is no evidence that the 
veteran's service-connected scar has met the criteria for a 
compensable rating at any time since March 1, 1999.  It 
appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In conclusion, an initial disability evaluation in excess of 
zero percent is not warranted for the service-connected scar 
secondary to removal of a cyst on the posterior under the 
former or revised provisions of 38 C.F.R. § 4.118 for the 
reasons and bases described above.  The preponderance of the 
evidence is against the claim, and the claim is denied. 


ORDER

Entitlement to an initial 10 percent disability for the 
service-connected hypertrophic left Achilles tendon 
postoperative is warranted from March 1, 1996 thru November 
28, 1999.  The appeal is granted to this extent, subject to 
regulations governing the payment of monetary awards.

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected hypertrophic left Achilles 
tendon postoperative from November 29, 1999, is not 
warranted.  Entitlement to an initial disability evaluation 
in excess of zero percent for the service-connected right 
knee disability from March 1, 1996 thru November 28, 1999, is 
not warranted.  Entitlement to an initial disability 
evaluation in excess of 10 percent for the service-connected 
degenerative joint disease of the right knee under Diagnostic 
Codes 5010-5260 from November 29, 1999, is not warranted.  
Entitlement to an initial disability evaluation in excess of 
zero percent for the service-connected left knee disability 
from March 1, 1996 thru November 28, 1999, is not warranted.  
Entitlement to a disability evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
of the left knee from November 29, 1999, is not warranted.  
Entitlement to an initial disability evaluation in excess of 
zero percent for the service-connected scar secondary to 
removal of a cyst on the posterior is not warranted.  The 
appeal is denied to this extent.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


